Citation Nr: 1619850	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  13-30 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to an effective date prior to September 28, 2012, for the grant of entitlement to service connection for dependency and indemnity compensation (DIC) benefits based on service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Esq.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from March 1945 to July 1946.  The Veteran died in June 1995 and the appellant is the Veteran's surviving spouse. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the St. Paul Pension Management Center of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In that decision, in pertinent part, the RO granted entitlement to service connection for the cause of the Veteran's death, effective from September 28, 2012.  The appellant disagreed with the effective date of the grant of service connection for the cause of the Veteran's death and this appeal ensued. 

In an August 2014 decision, the Board denied the appellant's claim.  She appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2016 Joint Motion for Remand, the parties requested that the Court vacate the above Board decision and remand the matter to the Board for further consideration.  In a March 2016 Order, the Court granted the motion, vacated the Board decision, and remanded the matter for consideration pursuant to the Joint Motion.  The case is again before the Board.

In addition to the paper claims file, there are relevant records that have been associated with the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  The documents in these electronic claims files have been reviewed in conjunction with the claim on appeal. 

As noted in the August 2014 Board decision, it appears from the July 2013 notice of disagreement and the March 2014 VA Form 646 that the representative is raising a claim for revision of prior December 1995 and February 2006 administrative decisions on the basis of clear and unmistakable error (CUE).  In addition, the July 2013 submission of the appellant's then representative also raised a claim for entitlement to accrued benefits at the 100 percent rate from approximately January 1995.  The RO has not adjudicated such claims; therefore, the Board has no jurisdiction over them.  They are hereby REFERRED to the RO for appropriate disposition.  38 C.F.R. § 19.9(b) (2015).  Although the CUE claims, if successful, could result in an earlier effective date, the claims are not inextricably intertwined with the instant claim for an earlier effective date.  A decision by the Board regarding the proper effective date for a grant of entitlement to DIC does not preclude the RO from finding CUE in one or both of the prior administrative decisions (if shown) and granting entitlement to DIC with an earlier effective date.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Affording the appellant the benefit of the doubt, she applied for widow's benefits from the Social Security Administration within one year of the Veteran's death in June 1995.

2.  The appellant's January 2006 initial claim for Dependency and Indemnity Compensation (DIC) was denied in a February 2006 unappealed administrative decision and the appellant did not file a timely Notice of Disagreement or otherwise express disagreement with the decision and, as such, the February 2006 administrative decision is final. 

3.  The appellant filed a claim for death pension that was received on April 11, 2012, which pursuant to statute and regulation encompassed a claim for DIC, the appellant's indication on the claim that she was not seeking service connection for the cause of the Veteran's death notwithstanding. 
4.  In September 2012, an additional application was submitted, specifically arguing that service connection for the cause of the Veteran's death was warranted, and was granted by the RO.


CONCLUSION OF LAW

The criteria for an effective date of April 11, 2012, but no earlier, for the grant of entitlement to DIC benefits based on service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.152, 3.153, 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with Fletcher in mind.

The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

The claim for an earlier effective date for the grant of service connection for the cause of the Veteran's death is a downstream issue flowing from the initial grant of the underlying claim.  Here, the appellant is challenging the effective date assigned for the grant of service connection for the cause of the Veteran's death following entitlement to it.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the underlying claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. 

VA has obtained service treatment records, assisted the appellant in obtaining evidence to the extent possible, and the appellant has declined to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file and the appellant has not contended otherwise. 
VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim with regard to the proper effective date for the grant of service connection for the cause of the Veteran's death.

Earlier Effective Date

The appellant seeks an effective date prior to September 28, 2012, for the grant of service connection for the cause of the Veteran's death.

Generally, the effective date of an award of service-connected death benefits is the first day of the month in which the Veteran's death occurred if the claim is received within one year after the date of death; otherwise, the effective date of the award is the date of receipt of the claim.  38 C.F.R. § 3.400(c)(2) (2015). 

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151 (2015).  In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2015); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2015).

Notwithstanding the foregoing, the law also provides that a specific claim in the form prescribed by the Secretary (or jointly with the Commissioner of Social Security, as prescribed by § 3.153) must be filed in order for death benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.152(a) (2015).  An application on a form jointly prescribed by the Secretary and the Commissioner of Social Security filed with the Social Security Administration (SSA) on or after January 1, 1957, will be considered a claim for death benefits, and to have been received in the Department of Veterans Affairs as of the date of receipt in SSA.  38 C.F.R. § 3.153 (2015).

In this case, a July 2014 letter from SSA indicated that the appellant had been "RECEIVING A BENEFIT FROM YOUR HUSBAND'S SOCIAL SECURITY RECORDS.  YOUR WIDOWS BENEFIT BEGAN 06/1995."  The record is unclear as to whether the appellant filed a claim with SSA after the Veteran's death in order to obtain the SSA widow's benefit, but the Board will presume that such a claim was made.  As such, the appellant filed a claim with SSA for death benefits and the Board also will presume that the SSA claim was filed within one year of the Veteran's death.  Thus, the appellant would potentially be eligible for VA death benefits, including DIC, from June 1, 1995.  See Kay v. Principi, 16 Vet. App. 529 (2002) (discussion how, at least at one point in time, the applicable VA Manual (now referred to as the M21-1MR) set forth a broad definition for the types of applications that were considered joint applications for VA and SSA benefits); see also Van Valkenburg v. Shinseki, 23 Vet. App. 113 (2009) (holding that any claim sufficient to reflect an intent to apply for survivor's benefits that is filed with SSA will be sufficient to establish the effective date for DIC for VA purposes).

In November 1995, the appellant filed a claim for burial benefits, which was granted in December 1995.  As there was no indication in the November 1995 application for burial benefits that DIC benefits were being sought, the Board cannot construe the submission as an informal claim for DIC benefits.  See 38 C.F.R. §§ 3.1(p), 3.152(a), 3.155(a); see also Shields v. Brown, 8 Vet. App. 346 (1995) (holding that an application for burial benefits will not be construed as an informal claim for DIC benefits).  That said, and as discussed above, at that time there remained a pending and unadjudicated claim for DIC benefits as a result of the appellant's filing for survivor benefits with SSA.

The appellant's next submission was a claim in January 2006 on a VA Form 21-534, Application for Dependency and Indemnity Compensation (DIC).  On it, the appellant specifically noted that she was not claiming service connection for the cause of the Veteran's death.  The application also noted that there was a pending class action law suit surrounding the cause of death, and specifically indicated that it was a civil suit against Johns Mansville, a manufacturer of asbestos products.    

As noted in the March 2016 Joint Motion, pursuant to 38 U.S.C.A. § 5101(b)(1), "a claim by a surviving spouse . . . for death pension shall be considered to be claim for death compensation (or dependency and indemnity compensation [(DIC)]) and accrued benefits."  Id. (emphasis added); see also 38 C.F.R. § 3.152(b)(1).  Thus, the January 2006 application is found to have included an application for service connection for the cause of death.

The claim was denied in February 2006.  The administrative denial stated that VA "could not grant [the appellant's] claim for payment of death benefits" and that the "evidence does not establish that the [V]eteran's death was due to a service-connected disability."  The March 2016 Joint Motion suggested that the February 2006 denial contemplated and denied both entitlement to DIC and death pension benefits.  The Board agrees, based on the specific indication in the denial that the claim for "death benefits" could not be granted and in light of 38 U.S.C.A. § 5101(b)(1) and 38 C.F.R. § 3.152(b)(1).  Moreover, a subsequent August 2013 Statement of the Case (SOC) indicated that a December 2012 letter (not of record) advised the appellant that the prior DIC claim had been denied and was final as of February 2007.  Thus, the RO also considered the February 2006 adjudication to have denied DIC.

Thus, there were DIC claims pending from 1995 (with a potential effective date of July 1, 1995) and January 2006, which were denied in a February 2006 administrative decision.  The appellant did not appeal the denial by submitting a timely Notice of Disagreement or other indication of disagreement with the administrative decision within one year.  The denial of her DIC and death pension claims consequently became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2015). 

The effective date of an award of disability compensation based on new and material evidence (other than service department records) received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(q)(1)(ii) (2015).  However, new and material evidence received prior to the expiration of the appeal period (one year after notice of the decision is sent) will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b) (2015).

As noted, the appellant did not submit a notice of disagreement or other indication that she disagreed with the February 2006 administrative decision within one year (including new and material evidence), nor does she contend otherwise.  As such, the earliest effective date available would be the date of receipt of the new claim or the date entitlement arose, whichever is later.

There are only two exceptions to the rule of finality of VA decisions, that is, challenges based on clear and unmistakable error (CUE) in a prior, final decision (38 U.S.C.A. §§ 5109A , 7111), and reopened claims based on new and material evidence (38 U.S.C.A. § 5108 ).  Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).  As noted above, the issue of CUE in the December 1995 and February 2006 administrative decisions are referred herein and, as such, the Board will limit consideration at this time to whether an earlier effective date is warranted based on new and material evidence.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

The appellant next submitted a claim for death benefits that was received on April 11, 2012.  In an April 25, 2012, administrative decision the RO denied entitlement to death pension.  The decision did not adjudicate the issue of entitlement to DIC, to include whether new and material evidence had been submitted.  The Board notes that the April 11, 2012, claim specifically indicated that the appellant was not applying for service connected cause of death, which would include a claim for DIC benefits.  Regardless, the claim for death pension necessarily raised the issue of DIC under 38 U.S.C.A. § 5101(b)(1) and 38 C.F.R. § 3.152(b)(1).  

In October 2012, the appellant submitted evidence regarding the Veteran's participation with the 31st Naval Construction Battalion during his service as a Seaman.  The RO found this evidence to be new and material evidence and granted the appellant's claim based, in part, on this evidence demonstrating in-service asbestos exposure.  It remains unclear to the Board as to what effective date the RO actually assigned.  The February 2013 notification letter indicated that the RO granted service-connected death benefits effective April 11, 2012, and further indicated that the first payment date would be May 1, 2012.  The rating decision itself did not address the effective date, and merely referenced the September 28, 2012 claim date.  When the appellant appealed the effective date, the RO issued a statement of the case in August 2013, which remarkably does not reference the actual date assigned in its findings or analysis. 

Regardless, as discussed above, the Board concludes that a pending petition to reopen was present from April 11, 2012.  As such, affording the appellant the benefit of the doubt and despite her explicit notation that she was not seeking cause of death benefits in her April 2012 application, entitlement to an effective date of April 11, 2012, is warranted.

As discussed above, however, an effective date earlier than April 11, 2012, is not warranted because the February 2006 adjudication is final and no new and material evidence, Notice of Disagreement, or other evidence of disagreement was received within one year of the adjudication.  To the extent that an earlier effective date may be warranted based on CUE in a prior administrative adjudication, to include the February 2006 adjudication, such a finding is not contemplated in this decision.  The Board has considered the July 2013 arguments of the Veteran's then representative regarding implied claims prior to January 2006 and the failure to grant DIC in 1995 and 2006 adjudications.  These arguments are relevant to the CUE claim referred to the RO above and are not relevant to the issue currently before the Board, as there is a current final denial of DIC benefits in February 2006.

In conclusion, an earlier effective date of April 11, 2012, for the award of entitlement to DIC is warranted, but there is no legal basis to award an earlier effective date other than potentially based on the referred claims for CUE in the prior administrative adjudications.  The Board is constrained by the law and regulations made by the Congress governing the establishment of effective dates for the award of compensation.  Thus, the Board concludes that an effective date prior to April 11, 2012, is not warranted in this case under VA regulations governing effective dates for awards based on a reopened claim for entitlement to DIC benefits.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.


ORDER

Entitlement to an effective date of April 11, 2012, but no earlier, for the grant of entitlement to DIC benefits based on service connection for the cause of the Veteran's death is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


